Motion granted only to the extent of staying execution of the judgment appealed from, pending the hearing and determination of defendant’s appeal, on condition that the defendant file and serve upon the respondent a written undertaking of $100,000 within 10 days after the entry of the order herein, and on the further condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before December 8, 1959, with notice of argument for the January 1960 Term of this court, said appeal to be argued or submitted when reached. In all other respects, the motion is denied. Concur —-Botein, P. J., Breitel, McNally, Stevens and Bastow, JJ.